Citation Nr: 0125765	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  99-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to January 31, 
1991, for a 70 percent evaluation for generalized anxiety 
disorder with post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 31, 
1991, for a 30 percent evaluation for gastritis and irritable 
bowel syndrome with history of duodenal ulcer.

3.  Entitlement to an effective date prior to January 31, 
1991, for a total disability evaluation based on individual 
unemployability (TDIU). 

4.  Entitlement to an effective date prior to January 31, 
1991, for basic eligibility for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1952.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).

The Board notes that, with regard to the fourth issue listed 
on the title page of this decision, the RO initially awarded 
the veteran DEA eligibility, effective December 4, 1996.  See 
February 1997 Rating Decision at 9.  However, subsequently, 
in an August 1999 statement of the case, the RO indicated 
that the effective date of the veteran's DEA eligibility is 
January 31, 1991.   


FINDINGS OF FACT

1.  In January 1967, the RO granted the veteran service 
connection and assigned him a 30 percent evaluation for 
psychophysiological gastrointestinal reaction with associated 
nervous system and musculoskeletal reactions, history of 
colitis and gastroenteritis.

2.  In July 1971, the veteran underwent VA gastrointestinal 
and psychiatric examinations, the reports of which the RO 
construed as a claim for an increased evaluation for the 
veteran's psychophysiological disability.  

3.  In August 1971, the RO denied this claim and notified the 
veteran of the denial and of his appellate rights with regard 
to that denial, but the veteran did not appeal the decision.

4.  On January 31, 1991, the veteran filed a Status of 
Dependents Questionnaire, which the RO construed as a claim 
for an increased evaluation for the psychophysiological 
disability. 

5.  In June 1992, the RO denied the veteran's claim for an 
increased evaluation, but the veteran appealed that decision.

6.  In January 1993, the veteran filed a TDIU claim.

7.  In May 1993, the RO denied the veteran's TDIU claim.

8.  In February 1997, the RO granted the veteran a separate 
70 percent evaluation for generalized anxiety disorder with 
PTSD, a 30 percent evaluation for gastritis and irritable 
bowel syndrome with history of duodenal ulcer, TDIU, and 
eligibility for Chapter 35 benefits, effective January 31, 
1991.  

9.  There is no evidence dated within a year prior to January 
31, 1991 establishing that the veteran's psychiatric 
disability was 70 percent disabling, that his 
gastrointestinal disability was 30 percent disabling, or that 
he was unemployable as a result of his service-connected 
disabilities.   


CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for an 
effective date prior to January 31, 1991 for a 30 percent 
evaluation for generalized anxiety disorder with PTSD.  38 
U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.400 (2000), as amended by 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The evidence does not satisfy the criteria for an 
effective date prior to January 31, 1991 for a 30 percent 
evaluation for gastritis and irritable bowel syndrome with 
history of duodenal ulcer.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.400 (2000), 
as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

3.  The evidence does not satisfy the criteria for an 
effective date prior to January 31, 1991 for TDIU.  38 
U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.400 (2000), as amended by 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

4.  The evidence does not satisfy the criteria for an 
effective date prior to January 31, 1991 for basic 
eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code.  38 U.S.C.A. §§ 5107, 5110(a) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.400 (2000), as amended 
by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that, in April 2000 and 
July 2001, the veteran submitted evidence directly to the 
Board in support of his appeal.  This evidence was not 
received within 90 days of the RO's January 2000 written 
notice to the veteran that his case was being transferred to 
the Board and it was not accompanied by a written statement 
waiving initial RO consideration under 38 C.F.R. § 20.1304(c) 
(2000).  Typically, when such evidence is received, the Board 
is required to remand the case to the RO for consideration of 
such evidence.  However, in this case, the evidence that was 
received in April 2000 and July 2001 is either essentially 
duplicative of evidence that was already of record or too 
recently dated to be pertinent to the veteran's claims.  

The issues before the Board include whether the veteran is 
entitled to an effective date prior to January 31, 1991 for a 
70 percent evaluation for generalized anxiety disorder with 
PTSD, a 30 percent evaluation for gastritis and irritable 
bowel syndrome with history of duodenal ulcer, TDIU and 
Chapter 35 eligibility.  

In June 1998, the RO initially denied the veteran an 
effective date prior to January 31, 1991 for the 
aforementioned benefits, and the veteran appealed this 
decision.  During the pendency of his appeal, legislation was 
passed that enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed the veteran's claims pursuant to the VCAA 
or amended regulations.  However, as explained below, prior 
to the changes, the RO took action that is consistent with 
the notification and assistance provisions of the new law and 
regulations.  Therefore, the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

First, as required by the VCAA, in a June 1998 rating 
decision and July 1998 letter notifying the veteran of the 
decision, the RO informed the veteran of the evidence needed 
to substantiate his claims and provided him an opportunity to 
submit such evidence.  See 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2001).  Moreover, in a statement of the case issued in 
August 1999, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for 
which it had denied his claims, and provided him an 
opportunity to present further evidence and argument in 
support of his claims.  Second, the RO fully developed and 
considered all of the evidence that the veteran submitted in 
support of his claims.  Although the VCAA requires the RO to 
assist a claimant in obtaining all evidence necessary for the 
equitable disposition of his claim(s), the veteran in this 
case has not identified any outstanding evidence for the RO 
to secure and the Board is not aware of any outstanding 
evidence that might substantiate the veteran's claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001). 

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claims and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of those claims, actions which are required under 
the VCAA, a Remand to comply with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

The veteran seeks an effective date of 1953 for a 70 percent 
evaluation for generalized anxiety disorder with PTSD, a 30 
percent evaluation for gastritis and irritable bowel syndrome 
with history of duodenal ulcer, TDIU and Chapter 35 
eligibility.  

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (2000).

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (2000) (which provides that, if the 
claim is not received within 1 year from such date, the 
effective date is the date of receipt claim); Harper v. 
Brown, 10 Vet. App. 125, 126-127 (1997) (holding that 38 
C.F.R. § 3.400(o)(2) applies when the increase in disability 
precedes the filing of the claim and the claim is received 
within one year of the increase).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  "Claim" is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2000); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a) (2000); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The veteran served on active duty from November 1950 to 
November 1952.  In January 1967, the RO granted the veteran 
service connection and assigned him a 30 percent evaluation 
for psychophysiological gastrointestinal reaction with 
associated nervous system and musculoskeletal reactions, 
history of colitis and gastroenteritis.

In July 1971, the veteran underwent VA gastrointestinal and 
psychiatric examinations, the reports of which the RO 
construed as a claim for an increased evaluation for the 
veteran's psychophysiological disability.  The RO denied this 
claim in August 1971 and subsequently notified the veteran of 
the denial and of his appellate rights with regard to that 
denial.  However, because the veteran did not appeal the 
August 1971 decision, it is final under 38 U.S.C.A. § 7105 
(West 1991).   

On January 31, 1991, the veteran filed a Status of Dependents 
Questionnaire, which the RO construed as a claim for an 
increased evaluation for the psychophysiological disability.  
In May 1991, July 1991, October 1991 and June 1992, the RO 
denied this claim, and in November 1992, the veteran 
initiated an appeal of the most recent decision.  In February 
1993, the veteran perfected his appeal.

In January 1993, while the aforementioned appeal was pending, 
the veteran filed a TDIU claim, which the RO denied in May 
1993.  In June 1995 and October 1996, the Board remanded the 
claim to the RO for the purpose of affording the veteran VA 
gastrointestinal and psychiatric examinations.  In February 
1997, based on the reports of those examinations, the RO 
granted the veteran a separate 70 percent evaluation for 
generalized anxiety disorder with PTSD, a 30 percent 
evaluation for gastritis and irritable bowel syndrome with 
history of duodenal ulcer, TDIU, and eligibility for Chapter 
35 benefits, effective January 31, 1991.  

Based on the facts noted above, the evidence does not satisfy 
the criteria for an effective date prior to January 31, 1991 
for a 70 percent evaluation for generalized anxiety disorder 
with PTSD, a 30 percent evaluation for gastritis and 
irritable bowel syndrome with history of duodenal ulcer, or 
TDIU.  First, the RO received the veteran's claim for an 
increased evaluation for his psychophysiological disability 
(later evaluated separately as psychiatric and 
gastrointestinal disabilities) on January 31, 1991.  Second, 
there is no evidence dated within a year prior to January 31, 
1991 establishing that the veteran's psychiatric disability 
was 70 percent disabling, that his gastrointestinal 
disability was 30 percent disabling, or that he was 
unemployable as a result of his service-connected 
disabilities.  In fact, the only medical evidence of record 
dated during that time period or which refers to that time 
period are March 1990 blood test results, private clinical 
records from Richard J. Hendricks, M.D., dated from 1990 to 
1991, and a May 1991 letter from Bradley N. Lemke, M.D.  With 
the exception of a January 4, 1991 clinical record from Dr. 
Hendricks, this evidence addresses conditions other than 
those currently at issue in this appeal.  In addition, the 
clinical record of January 4, 1991 merely notes that the 
veteran's gastritis was causing him mild hypersensitivity in 
the epigastric region.   

In light of these facts, the Board finds that, prior to 
January 31, 1991, when the veteran filed his claim for an 
increased evaluation, it was not factually ascertainable that 
the veteran had a 70 percent disabling psychiatric 
disability, a 30 percent disabling gastrointestinal 
disability, or totally disabling service-connected 
disabilities.  Accordingly, the regulatory provision of 
38 C.F.R. § 3.400(o)(2) is inapplicable, see Harper, 10 Vet. 
App. at 126-127, and the Board concludes that the appropriate 
effective dates for the 70 and 30 percent evaluations 
assigned the veteran's psychiatric disability and 
gastrointestinal disability, respectively, and the grant of 
TDIU is the date the claim was received, or January 31, 1991.  
In addition, given that eligibility for DEA benefits under 
Chapter 35 is contingent upon a finding of total and 
permanent disability, see 38 U.S.C.A. § 3501 (West 1991), the 
appropriate effective date for a grant of DEA benefits in 
this case is also January 31, 1991, the date the veteran was 
found to be entitled to TDIU.  The veteran's claims for 
earlier effective dates for the aforementioned benefits must 
therefore be denied.


ORDER

An effective date prior to January 31, 1991 for a 70 percent 
evaluation for generalized anxiety disorder with PTSD is 
denied.

An effective date prior to January 31, 1991 for a 30 percent 
evaluation for gastritis and irritable bowel syndrome with 
history of duodenal ulcer is denied.

An effective date prior to January 31, 1991 for TDIU is 
denied. 

An effective date prior to January 31, 1991 for basic 
eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

